DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The specification was objected to for minor informalities; applicant has amended the specification and the objection to the specification is withdrawn.
Claim 8 was objected to for minor informalities; applicant has amended the claim in a materially insignificant way that addressed the concerns.  The objection to Claim 8 is withdrawn.
	Claim 1 was rejected under 35 U.S.C. 112(b) for improper antecedent basis.  Examiner notes that this rejection is traversed, and this rejection is further withdrawn due to applicant’s amendment of the claim.
	Claim 2 was rejected under 35 U.S.C. 112(b) for improper antecedent basis.  Examiner notes that this rejection is traversed, and this rejection is further withdrawn due to applicant’s amendment of the claim.
	Claim 6 was rejected under 35 U.S.C. 112(b) for grammatical errors possibly resulting from a direct foreign translation.  Examiner notes that this rejection is traversed and this rejection is further withdrawn due to applicant’s amendment of the claim.
	Claims 1-10 were rejected under 35 U.S.C. 103 for being unpatentable over the prior art.  Examiner notes that these rejections are traversed.
	

Response to Arguments
Applicant's arguments filed 9/28/21 and with respect to the rejections of Claims 1-10 under 35 U.S.C. 103 have been fully considered but the arguments are not persuasive.  Furthermore, applicant’s amendment of Claim 6 has introduced a new ground of rejection under 35 U.S.C. 112(b).

Applicant argues that the previously applied references fail to teach or suggest “the distance between the outermost end point of the relief and the central axis of the pin is greater than the minimum distance between the second drive face and the central axis of the pin” as recited in independent Claim 1.
	Examiner recognizes that the original address to this limitation was not particularly clear, but does not find applicant’s argument persuasive.  Claim 1 was originally rejected under 35 USC 103 as being unpatentable over McCreary (US 3,527,327) in view of Douglass (US 2016/0129562).  The relief of the pins was defined as McCreary’s angled walls 48 and 50 of Fig. 4, and the second drive face as the face of McCreary’s hexagonal shaft 28 in Fig. 2.  McCreary’s 
Figure 3 shows the distance between the outermost end point of the relief and the central axis of the pin is greater than the minimum distance between the second drive face and the central axis of the pin (see Annotated McCreary Fig. 3A, below).


    PNG
    media_image1.png
    652
    709
    media_image1.png
    Greyscale
Annotated McCreary Fig. 3A	

Applicant argues that the “technical solution of McCreary is different from the claimed invention and cannot realize the technical results of the claimed invention” (Remarks, pg. 8): a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant argues that one technical problem the claimed invention solves is how to greatly enhance the capability of torque transfer (Remarks, pg. 8).  Examiner notes that McCreary’s invention “has a larger torque capacity than other comparably-sized clutches of the same material” ([1:49-50]).  Applicant also argues the claimed invention simultaneously provides the whole wrench with a simple and compact structure, so that it is easy to use (Remarks, pg. 8).  Examiner notes that the object of McCreary’s invention is “to provide a clutch having parts of simpler and less expensive construction” ([1:34-35]) than other clutches/wrenches available at that time.  While McCreary is silent on the compactness and ease-of-use of his invention, both “easy to use” and “compact” depend on the opinion of the user.

Applicant argues, “[the torque of McCreary] depends on the contacting area between the minor walls 46 of the levers 44 and the radial walls 41 of the recesses.  So the technical solution is different from the claimed invention.” (Remarks, pg. 9).
Examiner disagrees that the technical solutions differ in a distinct way in the current set of claims.  The torque of applicant’s invention depends on the pin relief being unable to continue rotating due to the blocking of the second drive face, so that the pin is pressed against the side wall of the pin recess (Specification, pg. 2 see Annotated Applicant Fig. 7 below).  In McCreary, “torque is transmitted from the radial walls 41 of the recesses to the minor walls 46 of the levers” ([3:56-57], see Annotated McCreary Fig. 3B below).  Both inventions have a rotating body that, due to its geometry, is able to contact both an inner and outer ring simultaneously and, due to this simultaneous contact, stops the rings from rotating relative to each other when the wrench is turned in one direction.

    PNG
    media_image2.png
    450
    381
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    352
    420
    media_image3.png
    Greyscale

     Annotated Applicant Fig. 7  			      Annotated McCreary Fig. 3B

Applicant argues that when the pin rotates only a small angle, there will be a large increase in the friction between the pin and the drive member (Remarks, pg. 11), while McCreary’s levers should rotate at least 60 degrees for contact (Remarks, pg. 9).
Examiner agrees, however this limitation is not claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The phrase "rough surface" in Claim 6 is a relative term which renders the claim indefinite.  The phrase "rough surface" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What may be a rough finish for one surface (micro scratches in mirror-polished steel, for example) may be a smooth finish for another surface (unpainted metal roofs are intentionally cloudy and so any micro scratches would not be considered part of a rough surface).  It is unclear as to what would constitute a “rough surface” for the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over McCreary (US 3,527,327) in view of Douglass (US 2016/0129562).
With regards to Claim 1 of the instant application, McCreary recites a wrench body (Figure 5) having a driving aperture (the “outer driving member” 22 of Figure 1) and a handle (generally at Element 100 of Fig. 5).
	McCreary teaches the drive member (a hexagonal shaft at Element 28 in Figure 3) to also be the driven member; McCreary does not explicitly teach a drive member permanently mounted within the driving aperture.  Douglass, however, teaches a wrench with a similar clutch mechanism and describes a spindle (Element 200, Figure 2B) contained within his driving aperture (Element 500 of Figure 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spindle of Douglass to limit the number of pieces which require close tolerances (the inner opening of a spindle as opposed to multiple pins) in order to interface with fasteners.
McCreary further recites an axial position- limiting mechanism (Element 38 of Figure 2), disposed between the driving aperture and the drive member (“journaled on the contour ring 24”, [Col. 2: ln. 33]) to limit the relative axial displacement.
McCreary’s wrench is characterized in that the external side wall of the drive member (the outside of McCreary’s hexagonal shaft, or the outside of Douglass’ spindle) and the internal aperture side of the driving aperture (located at approximately Element 38 of McCreary’s Fig. 2) form two cylindrical drive faces nested.
McCreary’s wrench tends toward Embodiment 3 of the instant application, in which the first drive face is the inner wall of the driving aperture (contour ring 24 of Fig. 3).  This drive face has pin recesses (Element 26 of Fig. 3) with pins rotatably mounted within (levers 44 of Fig. 3).  
A relief is disposed on the side face of pin (angled walls 48 and 50 of Fig. 4), the pin is connected with a resilient reset member (garter spring 60 of Fig. 1), the pin is rotated with the resilience of a resilient reset member (“the decreasing centrifugal force is overcome by the spring force of the garter spring 60” [3:40-41]), and the pin reliefs are driven to stand out of the pin recess (“[t]he levers continue to rotate… and their angled walls each abut a face on the hexagonal inner member” [3:48-52]) and contact a second drive face (the face of the hexagonal shaft 28 in Fig. 2). 
Finally, McCreary’s distance between the outermost end point of the relief and the central axis of the pin is greater than the minimum distance between the second drive face and the central axis of the pin (see Annotated McCreary Fig. 3A, above).  

Regarding Claim 2 of the instant application, McCreary as modified by Douglass recites a wrench wherein the pins are provided with spring pressing portions (groove 56 in Fig. 4), the resilient reset member is a spring ring (garter spring 60 of Fig. 2), the spring ring is pressed against the spring pressing portion of all pins (“grooves 56 of the levers and receive a garter spring 60” [3:10-11]).  The spring ring is placed off-axis from the central axis of the pins (Fig. 2), so that the pins rotate under the spring force of the resilient reset member (“the decreasing centrifugal force is overcome by the spring force of the garter spring 60 and the levers 44 rotate counterclockwise on their pivot pins 40” [3:41-44]).

Regarding Claim 3 of the instant application, McCreary as modified by Douglass recites a wrench wherein a fixed recess is disposed on the drive face or the spring pressing portion of the pin (groove 56 of Fig.4) to limit the axial movement of the spring ring.
Regarding Claim 4 of the instant application, McCreary as modified by Douglass recites a wrench wherein the back of the pin is an arc surface and the pin recess is provided with an arc structure adapted to the arc surface (“[t]he arcuate major wall 52 [of a lever]… has a radius of curvature substantially equal to that of the arcuate walls 43 in the recesses 26” [2:58-61]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCreary (US 3,527,327) in view of Douglass (US 2016/0129562) as applied to Claims 1-4 above, and further in view of Chang (US 6,253,646). 
Regarding Claim 5, McCreary, modified by Douglass as described above, recites a ratchet wrench but does not explicitly teach teeth on either the first or second drive faces.  Chang also teaches a ratchet wrench and describes evenly-spaced ratchet teeth on the inner drive face with the direction of extension of the ratchet teeth being parallel to the central axis of the wrench head, and pin teeth mated to the ratchet teeth (Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratcheting teeth of Chang to McCreary’s wrench in order to increase contact surface area in an effort to decrease the amount of force applied to each tooth.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCreary (US 3,527,327) in view of Douglass (US 2016/0129562) as applied to Claims 1-4 above, and further in view of Stephens (US 4,297,924).
Regarding Claim 6, McCreary, modified by Douglass as described above, recites a ratchet wrench but does not explicitly teach surfaces of varying roughness, such as polishing, knurling, or striping.  Stephens teaches a ratchet wrench and describes a rough knurled surface (16b in Figs. 1 and 7) which is internal to the wrench head.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rough knurled surface of Stephens in order to increase friction and, thus, reduce slippage between the driving faces.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCreary (US 3,527,327) in view of Douglass (US 2016/0129562) as applied to Claims 1-4 above, Chang (US 6,253,646) as applied to Claim 5, and further in view of Yu (US 8,347,760).
Regarding Claim 7, McCreary, modified by Douglass as described above and in view of Chang, recites a ratchet wrench with “end rings” in the grooves of the contour ring, or driving aperture.  McCreary does not explicitly teach the end ring connecting the driving aperture to the driving member.  Yu teaches a ratchet device with an axial position-limiting member comprising of a snap spring (Element 46 of Fig. 3), with two drive faces provided with a snap spring recess (elements 44 and 45 of Fig. 3) and the snap spring mounted in the snap spring recess (“a first connecting ring is engaged… for connecting the spindle to the control unit” [4:44-46]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the snap spring and recesses of Yu in order to securely connect the two pieces.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCreary (US 3,527,327) and Douglass (US 2016/0129562) as applied to Claims 1-4 above, Chang (US 6,253,646) as applied to Claim 5, Yu (US 8,347,760) as applied to Claim 7 and further in view of Langas (US 2006/0288822).
Regarding Claim 8, McCreary, modified by Douglass as described above and in view of Chang and Yu,  recites a ratchet wrench but does not explicitly teach a double-ended ratchet wrench.  Langas also teaches a ratchet wrench and further describes the ratcheting mechanism applied to both ends of a double-sided wrench (Figs. 4A and 5A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the double-ended wrench of Langas to the wrench of McCreary in order to increase functionality by allowing for heads adapted to different-sized fasteners on the same tool.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McCreary and Douglass as applied to claims 1-4 above, Chang as applied to Claim 5, and Yu as applied to Claim 7.
Regarding Claim 9, the spindle of Douglass recites an embodiment with a hexagonal opening.  However, Douglass does not limit his spindle and explicitly teaches a 12-sided opening (col. 2, para. 0040), which falls under the definition of a regular polyhedron.
Regarding Claim 10, McCreary recites a resilient reset member (garter spring element 60) which is a ring-shaped spring (surrounding the levers, see Fig. 1).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Jennings can be reached on 571-270-1536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                         
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723